                          United States District Court
                        Western District of North Carolina
                               Statesville Division

           Courtney Bolin,                           JUDGMENT IN CASE

             Plaintiff(s),                            5:21-cv-00077-KDB

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2021 Order.




                                               June 11, 2021




         Case 5:21-cv-00077-KDB Document 5 Filed 06/11/21 Page 1 of 1
